DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on May 11, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Double Patenting
The non - statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 5 – 7 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 12 and 14 of Publication 2018/0095978.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally cover a computer-implemented method for repositioning an autonomous light electric vehicle. The computer-implemented method can include obtaining, by a computing system comprising one or more computing devices, sensor data from one or more sensors located onboard an autonomous light electric vehicle. The computer-implemented method can further include determining, by the computing system, one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data.
See Chart below: 

Application Claims
US Pub 2021/0095978
5.
 Claim 14
6.
Claims 12 and 14
7.
Claim 14


Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims  1 – 3,    9 – 11 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120).
Claim 1, Wang discloses a computer-implemented method for determining an autonomous light electric vehicle location, comprising: obtaining, by a computing system comprising one or more computing devices, sensor data from a sensor located onboard an autonomous light electric vehicle [see at least p0017, p0023, 0029, 0030, 0042 – a first geographical position of a scooter to be scheduled and a second geographical position of a target scheduling place of the scooter are determined];

Wang does not specifically disclose:
determining, by the computing system, that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; 
 in response to determining that the autonomous light electric vehicle is located on the walkway, determining, by the computing system, a control action to modify an  operation or a location of the autonomous light electric vehicle and implementing, by the computing system, the control action.
However, Amazon discloses and electric vehicle having locating a navigable path network 105,  includes a location of the fulfillment center 130 of the item and a location of the customer 140, as well as a number of natural and artificial features over which one or more of the autonomous vehicles 150-1, 150-2, 150-3 may travel, including but not limited to a plurality of streets 102, a plurality of sidewalks 104 alongside the streets 102, a plurality of pathways 106 (e.g., bicycle or walking paths or trails) passing through a park and a bridge 108 over a body of water in the park.
Attributes of the various paths of the navigable path network 105 may be maintained in a vehicle monitoring system 190 that is connected to the communications network 180, and communicated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3. Upon receiving the order from the customer 140, attributes of the various paths extending between the fulfillment center 130 and the customer 140 may be provided to computer devices associated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3 over the communications network 180. Referring to FIG. 1D, the streets 102 identified as having two lanes and are twenty-five feet (25′) wide, with a maximum grade of 0.5%, and a 0.6% pitch. As is also shown in FIG. 1D, the sidewalks 104 are identified as having widths of five feet (5′) and are formed from Portland cement, with a maximum grade of 0.75%. The pathways 106 are identified as having widths of six feet (6′) and are formed from bricks, with a maximum grade of three percent (3%), while the bridge 108 is identified as having a width of four feet (4′) [see at least Fig 1D and Col 2, ll. 62 – 67 and Col 5, ll. 50 – 60].
	Additionally teaching, an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network), weather conditions (e.g., temperatures, wind speeds, cloud cover, types or amounts of precipitation) or any other indicators or factors contributing to a determination of capacity of one or more paths between two or more points of the navigable path network for a specific autonomous vehicle, or for two or more autonomous vehicles [see at least Col 12, ll.23 – 35]
	Therefore, it would have been obvious to one having ordinary skill in the art to include determining, by the computing system, that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; 
 in response to determining that the autonomous light electric vehicle is located on the walkway, determining, by the computing system, a control action to modify an  operation or a location of the autonomous light electric vehicle, providing techniques for an electric vehicle to reposition itself and travel on a variety of different surfaces or along a variety of different paths, including not only paved or unpaved roads but also on sidewalks or trails, or across lawns, plazas, parks, or the like, in order to ensure safety of the vehicle and of the environment. 

Claim 2,  Wang discloses the computer-implemented method of claim 1, but                does not specifically disclose further comprising: determining, by the computing system, a section of the walkway in which the autonomous light electric vehicle is located based at least in part on the sensor data; wherein the section of the walkway comprises one of: a frontage zone, a pedestrian throughway, or a furniture zone.
	However, Amazon discloses information or data upon which a navigable path network is defined or updated may be obtained by any means, including but not limited to sensors provided on one or more autonomous vehicles traveling within a geographic area or environment in which the navigable path network is located, e.g., along one or more established paths of the navigable path network, or in regions of the geographic area or environment that have not been associated with any paths of the navigable path network. In some embodiments, autonomous vehicles may be outfitted with any number of sensors (e.g., Global Positioning Satellite, or GPS, receivers, digital cameras or other imaging devices, speedometers, inclinometers, compasses, altimeters, gyroscopes or scanners [see at least Col 3, ll 35 – 47].  Further teaching, see  FIG. 5C, a plurality of routes 535-1, 535-2, 535-3 along the navigable path network 505 between the origin 530 and the destination 540 have been identified based on the time, date or other information or data that is known regarding the conditions within the area 500. An optimal route 535-1 extends almost exclusively on substantially flat walking paths 506 having widths of approximately three feet and grades of less than one quarter of one percent, which are typically used by only pedestrian or bicycle traffic. The optimal route 535-1 has a length of approximately three-tenths of one mile, and an estimated transit time of seven minutes, twelve seconds (7.2 min). A first alternate route 535-2 extends mostly on sidewalks and/or streets 504, which may be used by pedestrians, bicycles or like vehicles, and full-size automobiles or other vehicles and is therefore subject to occasional delays or obstructions.
Therefore, it would have been obvious to one having ordinary skill in the art to include determining, by the computing system, a section of the walkway in which the autonomous light electric vehicle is located based at least in part on the sensor data; wherein the section of the walkway comprises one of: a frontage zone, a pedestrian throughway, or a furniture zone, providing for an electric vehicle to sense different surfaces or along a variety of different paths, including not only paved or unpaved roads but also on sidewalks or trails, or across lawns, plazas, parks, or the like, in order to ensure safety of the vehicle, alternative routes and sense of environment. 


Claim 3, Wang discloses the computer-implemented method of claim 2, but does not specifically disclose wherein determining, by the computing system, the control action to modify the operation or the location of the autonomous light electric vehicle comprises determining, by the computing system, the control action based at least in part on the section of the walkway in which the autonomous light electric vehicle is located.
	However, Amazon discloses an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network) [see at least Col 12, ll. 33 – 45]. 
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein determining, by the computing system, the control action to modify the operation or the location of the autonomous light electric vehicle comprises determining, by the computing system, the control action based at least in part on the section of the walkway in which the autonomous light electric vehicle is located, in order to ensure safety of the vehicle, alternative routes and sense of environment. 


Claim 9, Wang discloses the computer-implemented method of claim 1, 
but does not specifically disclose wherein the computing system comprises a computing device remote from the autonomous light electric vehicle; wherein obtaining, by the computing system, the sensor data from the sensor located onboard the autonomous light electric vehicle comprises obtaining, by the remote computing device, the sensor data from the autonomous light electric vehicle; and
wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises determining, by the remote computing device, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data.
However, Amazon discloses information or data upon which a navigable path network is defined or updated may be obtained by any means, including but not limited to sensors provided on one or more autonomous vehicles traveling within a geographic area or environment in which the navigable path network is located, e.g., along one or more established paths of the navigable path network, or in regions of the geographic area or environment that have not been associated with any paths of the navigable path network. In some embodiments, autonomous vehicles may be outfitted with any number of sensors (e.g., Global Positioning Satellite, or GPS, receivers, digital cameras or other imaging devices, speedometers, inclinometers, compasses, altimeters, gyroscopes or scanners [see at least Col 3, ll 35 – 47].  Further teaching, see  FIG. 5C, a plurality of routes 535-1, 535-2, 535-3 along the navigable path network 505 between the origin 530 and the destination 540 have been identified based on the time, date or other information or data that is known regarding the conditions within the area 500. An optimal route 535-1 extends almost exclusively on substantially flat walking paths 506 having widths of approximately three feet and grades of less than one quarter of one percent, which are typically used by only pedestrian or bicycle traffic. The optimal route 535-1 has a length of approximately three-tenths of one mile, and an estimated transit time of seven minutes, twelve seconds (7.2 min). A first alternate route 535-2 extends mostly on sidewalks and/or streets 504, which may be used by pedestrians, bicycles or like vehicles, and full-size automobiles or other vehicles and is therefore subject to occasional delays or obstructions.
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the computing system comprises a computing device remote from the autonomous light electric vehicle; wherein obtaining, by the computing system, the sensor data from the sensor located onboard the autonomous light electric vehicle comprises obtaining, by the remote computing device, the sensor data from the autonomous light electric vehicle; and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises determining, by the remote computing device, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data, in order to ensure safety of the vehicle, alternative routes and sense of environment. 





Claim 10,  Wang discloses the computer-implemented method of claim 1, further comprising: obtaining, from a computing device associated with a rider of the autonomous light electric vehicle, feedback associated with the rider operating the autonomous light electric vehicle on the walkway [see at least p0026 - when the manual intervention is adopted, position information of the scooter occurring the exception may be sent to a corresponding operation and maintenance staff, and upon the received position information, the operation and maintenance staff may go to the site to execute the corresponding processing measure];
wherein determining, by the computing system, the control action to modify the operation or the location of the autonomous light electric vehicle action comprises determining, by the computing system, the control action based at least in part on the feedback, and wherein the feedback comprises one or more of: feedback associated with a travel way obstruction; feedback associated with a weather condition; or feedback associated with a congestion level of the walkway [see at least p0033 – 0038 - The following operations may be executed by the scooter: a driving instruction is received; and in response to the driving instruction, the scooter is controlled to automatically drive to a target scheduling place according to a navigation path at least in one of the following manners: a gravity center of the scooter is lowered; and in a case where an obstacle is detected, the scooter is controlled to avoid the obstacle or wait for predetermined time.

In this embodiment of the present disclosure, before the scooter is controlled to automatically drive to a target charging device according to the navigation path at least in one of the following manners: the gravity center of the scooter is lowered; and before the step that in a case where an obstacle is detected, the scooter is controlled to avoid the obstacle or wait for predetermined time, the method further include the following step: Whether the obstacle is present or not within a predetermined range of the scooter is detected according to a detection component on the scooter]. 
	 
















Claim 11, Wang discloses a computing system, comprising:
one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising [see at least p0007 – 0009 - a scooter scheduling apparatus, which may include a memory and a processor; the memory stores a computer program; and the computer program is configured to execute the following program modules when being executed by the processor: the memory stores a computer program; and the processor is configured to run the computer program to execute the steps of the above-mentioned method embodiment]:
obtaining sensor data from a sensor located onboard an autonomous light electric vehicle [see least p0034 – 0037 - the gravity center of the scooter is lowered; and before the step that in a case where an obstacle is detected, the scooter is controlled to avoid the obstacle or wait for predetermined time, the method further include the following step; whether the obstacle is present or not within a predetermined range of the scooter is detected according to a detection component on the scooter; the detection component at least includes one of the followings: a camera, a radar assembly and a sensor]





Wang does not specifically disclose:
determining that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; in response to determining that the autonomous light electric vehicle is located on the walkway, determining a control action to modify an operation or a location of the autonomous light electric vehicle; and implementing the control action.
However, Amazon discloses and electric vehicle having locating a navigable path network 105,  includes a location of the fulfillment center 130 of the item and a location of the customer 140, as well as a number of natural and artificial features over which one or more of the autonomous vehicles 150-1, 150-2, 150-3 may travel, including but not limited to a plurality of streets 102, a plurality of sidewalks 104 alongside the streets 102, a plurality of pathways 106 (e.g., bicycle or walking paths or trails) passing through a park and a bridge 108 over a body of water in the park.
Attributes of the various paths of the navigable path network 105 may be maintained in a vehicle monitoring system 190 that is connected to the communications network 180, and communicated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3. Upon receiving the order from the customer 140, attributes of the various paths extending between the fulfillment center 130 and the customer 140 may be provided to computer devices associated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3 over the communications network 180. Referring to FIG. 1D, the streets 102 identified as having two lanes and are twenty-five feet (25′) wide, with a maximum grade of 0.5%, and a 0.6% pitch. As is also shown in FIG. 1D, the sidewalks 104 are identified as having widths of five feet (5′) and are formed from Portland cement, with a maximum grade of 0.75%. The pathways 106 are identified as having widths of six feet (6′) and are formed from bricks, with a maximum grade of three percent (3%), while the bridge 108 is identified as having a width of four feet (4′) [see at least Fig 1D and Col 2, ll. 62 – 67 and Col 5, ll. 50 – 60].
	Additionally teaching, an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network), weather conditions (e.g., temperatures, wind speeds, cloud cover, types or amounts of precipitation) or any other indicators or factors contributing to a determination of capacity of one or more paths between two or more points of the navigable path network for a specific autonomous vehicle, or for two or more autonomous vehicles [see at least Col 12, ll.23 – 35]
	Therefore, it would have been obvious to one having ordinary skill in the art to include determining that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; in response to determining that the autonomous light electric vehicle is located on the walkway, determining a control action to modify an operation or a location of the autonomous light electric vehicle; and implementing the control action, in order to ensure safety of the vehicle and of the environment. 

Claim 15, Wang discloses the computing system of claim 11, wherein implementing, by the computing system, the control action comprises autonomously moving the autonomous LEV to a different location [see Wang p0006 - a first geographical position of a scooter to be scheduled and a second geographical position of a target scheduling place of the scooter are determined; a first navigation path of the scooter is determined based on the first geographical position and the second geographical position; and the scooter is controlled to drive to the target scheduling place according to the first navigation path, wherein the scooter has an automatic driving ability].



Claim 16, Wang discloses an autonomous light electric vehicle comprising: one or more sensors; one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: [see at least p0007 – 0009 - a scooter scheduling apparatus, which may include a memory and a processor; the memory stores a computer program; and the computer program is configured to execute the following program modules when being executed by the processor: the memory stores a computer program; and the processor is configured to run the computer program to execute the steps of the above-mentioned method embodiment]:
obtaining sensor data from the one or more sensors [see least p0034 – 0037 - the gravity center of the scooter is lowered; and before the step that in a case where an obstacle is detected, the scooter is controlled to avoid the obstacle or wait for predetermined time, the method further include the following step; whether the obstacle is present or not within a predetermined range of the scooter is detected according to a detection component on the scooter; the detection component at least includes one of the followings: a camera, a radar assembly and a sensor].
Wang does not specifically disclose:
determining that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; in response to determining that the autonomous light electric vehicle is located on the walkway, determining a control action to modify an operation or a location of the autonomous light electric vehicle; and implementing the control action.
However, Amazon discloses and electric vehicle having locating a navigable path network 105,  includes a location of the fulfillment center 130 of the item and a location of the customer 140, as well as a number of natural and artificial features over which one or more of the autonomous vehicles 150-1, 150-2, 150-3 may travel, including but not limited to a plurality of streets 102, a plurality of sidewalks 104 alongside the streets 102, a plurality of pathways 106 (e.g., bicycle or walking paths or trails) passing through a park and a bridge 108 over a body of water in the park.
Attributes of the various paths of the navigable path network 105 may be maintained in a vehicle monitoring system 190 that is connected to the communications network 180, and communicated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3. Upon receiving the order from the customer 140, attributes of the various paths extending between the fulfillment center 130 and the customer 140 may be provided to computer devices associated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3 over the communications network 180. Referring to FIG. 1D, the streets 102 identified as having two lanes and are twenty-five feet (25′) wide, with a maximum grade of 0.5%, and a 0.6% pitch. As is also shown in FIG. 1D, the sidewalks 104 are identified as having widths of five feet (5′) and are formed from Portland cement, with a maximum grade of 0.75%. The pathways 106 are identified as having widths of six feet (6′) and are formed from bricks, with a maximum grade of three percent (3%), while the bridge 108 is identified as having a width of four feet (4′) [see at least Fig 1D and Col 2, ll. 62 – 67 and Col 5, ll. 50 – 60].
	Additionally teaching, an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network), weather conditions (e.g., temperatures, wind speeds, cloud cover, types or amounts of precipitation) or any other indicators or factors contributing to a determination of capacity of one or more paths between two or more points of the navigable path network for a specific autonomous vehicle, or for two or more autonomous vehicles [see at least Col 12, ll.23 – 35]
	Therefore, it would have been obvious to one having ordinary skill in the art to include determining that the autonomous light electric vehicle is located on a walkway based at least in part on the sensor data; in response to determining that the autonomous light electric vehicle is located on the walkway, determining a control action to modify an operation or a location of the autonomous light electric vehicle; and implementing the control action, providing techniques for an electric vehicle to reposition itself and travel on a variety of different surfaces or along a variety of different paths, including not only paved or unpaved roads but also on sidewalks or trails, or across lawns, plazas, parks, or the like, in order to ensure safety of the vehicle and of the environment. 

Claim 17, Wang discloses the autonomous light electric vehicle of claim 16, wherein the autonomous light electric vehicle comprises a bicycle or a scooter [see at least p0006 there is provided a scooter scheduling method, which includes the following steps: a first geographical position of a scooter to be scheduled and a second geographical position].


Claim 18, Wang discloses the autonomous light electric vehicle of claim 16, but does not specifically disclose wherein the operations further comprise:  determining a section of the walkway in which the autonomous light electric vehicle is located based at least in part on the sensor data.
However, Amazon discloses information or data upon which a navigable path network is defined or updated may be obtained by any means, including but not limited to sensors provided on one or more autonomous vehicles traveling within a geographic area or environment in which the navigable path network is located, e.g., along one or more established paths of the navigable path network, or in regions of the geographic area or environment that have not been associated with any paths of the navigable path network. In some embodiments, autonomous vehicles may be outfitted with any number of sensors (e.g., Global Positioning Satellite, or GPS, receivers, digital cameras or other imaging devices, speedometers, inclinometers, compasses, altimeters, gyroscopes or scanners [see at least Col 3, ll 35 – 47].  Further teaching, see  FIG. 5C, a plurality of routes 535-1, 535-2, 535-3 along the navigable path network 505 between the origin 530 and the destination 540 have been identified based on the time, date or other information or data that is known regarding the conditions within the area 500. An optimal route 535-1 extends almost exclusively on substantially flat walking paths 506 having widths of approximately three feet and grades of less than one quarter of one percent, which are typically used by only pedestrian or bicycle traffic. The optimal route 535-1 has a length of approximately three-tenths of one mile, and an estimated transit time of seven minutes, twelve seconds (7.2 min). A first alternate route 535-2 extends mostly on sidewalks and/or streets 504, which may be used by pedestrians, bicycles or like vehicles, and full-size automobiles or other vehicles and is therefore subject to occasional delays or obstructions.
Therefore, it would have been obvious to one having ordinary skill in the art to include determining a section of the walkway in which the autonomous light electric vehicle is located based at least in part on the sensor data,  in order to ensure safety of the vehicle, alternative routes and sense of environment. 


Claim 19, Wang discloses the autonomous light electric vehicle of claim 18, but does not specifically disclose wherein determining the control action to modify the operation or the location of the autonomous light electric vehicle comprises determining the control action based at least in part on the section of the walkway in which the autonomous light electric vehicle is located.
However, Amazon discloses and electric vehicle having locating a navigable path network 105,  includes a location of the fulfillment center 130 of the item and a location of the customer 140, as well as a number of natural and artificial features over which one or more of the autonomous vehicles 150-1, 150-2, 150-3 may travel, including but not limited to a plurality of streets 102, a plurality of sidewalks 104 alongside the streets 102, a plurality of pathways 106 (e.g., bicycle or walking paths or trails) passing through a park and a bridge 108 over a body of water in the park.
Attributes of the various paths of the navigable path network 105 may be maintained in a vehicle monitoring system 190 that is connected to the communications network 180, and communicated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3. Upon receiving the order from the customer 140, attributes of the various paths extending between the fulfillment center 130 and the customer 140 may be provided to computer devices associated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3 over the communications network 180. Referring to FIG. 1D, the streets 102 identified as having two lanes and are twenty-five feet (25′) wide, with a maximum grade of 0.5%, and a 0.6% pitch. As is also shown in FIG. 1D, the sidewalks 104 are identified as having widths of five feet (5′) and are formed from Portland cement, with a maximum grade of 0.75%. The pathways 106 are identified as having widths of six feet (6′) and are formed from bricks, with a maximum grade of three percent (3%), while the bridge 108 is identified as having a width of four feet (4′) [see at least Fig 1D and Col 2, ll. 62 – 67 and Col 5, ll. 50 – 60].
	Additionally teaching, an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network), weather conditions (e.g., temperatures, wind speeds, cloud cover, types or amounts of precipitation) or any other indicators or factors contributing to a determination of capacity of one or more paths between two or more points of the navigable path network for a specific autonomous vehicle, or for two or more autonomous vehicles [see at least Col 12, ll.23 – 35]
	Therefore, it would have been obvious to one having ordinary skill in the art to include wherein determining the control action to modify the operation or the location of the autonomous light electric vehicle comprises determining the control action based at least in part on the section of the walkway in which the autonomous light electric vehicle is located, in order to ensure safety of the vehicle and of the environment. 

Claim 20, Wang discloses the autonomous light electric vehicle of claim 16, wherein the comprises autonomously moving the autonomous LEV to a different location [see Wang p0006 - a first geographical position of a scooter to be scheduled and a second geographical position of a target scheduling place of the scooter are determined; a first navigation path of the scooter is determined based on the first geographical position and the second geographical position; and the scooter is controlled to drive to the target scheduling place according to the first navigation path, wherein the scooter has an automatic driving ability].





	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and Abhyanker (US 20140136414).

Claim 4, Wang discloses the computer-implemented method of claim 1, but does not specifically disclose wherein the sensor data comprises accelerometer data, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the accelerometer data for a walkway signature waveform.
	However, Abhyanker discloses an autonomous neighborhood vehicle comprising a set of wheels aligned in a pattern to provide the autonomous neighborhood vehicle stability when traversing a sidewalk, a bike lane, and a roadway. the autonomous neighborhood vehicle may utilize a sensor fusion algorithm through which at least some of an ultrasound unit, a radar unit, a light sensor, a LIDAR unit, a wheel encoding sensor, an accelerometer sensor, a gyroscopic sensor, a compass sensor, and/or a stereo optical sensor operate in concert to provide a three dimensional environmental view of an environment surrounding the autonomous neighborhood vehicle to the autonomous neighborhood vehicle. The autonomous neighborhood vehicle may include a sidewalk detection sensor to provide a sidewalk detection sensor through which the autonomous neighborhood vehicle may detect a gradation rise caused by a sidewalk start location and/or a gradation drop caused by a sidewalk end location [see at least p0007 and p0636].
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the sensor data comprises accelerometer data, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the accelerometer data for a walkway signature waveform, providing the ability to traverse through a walkway that is safe and appropriate for an electric vehicle. 


	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and Li  (US 20190317505).
Claim 5, Wang discloses the computer-implemented method of claim 1, 
but does not specifically disclose wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using machine-learned model to determine the autonomous light electric vehicle is located on the walkway; wherein the machine-learned model comprises an image segmentation model which has been trained to detect a walkway or a walkway section using training data comprising a plurality of images labelled with walkway or walkway section annotations.
	However, Li discloses a new method for determining a path for an autonomous driving vehicle (ADV) is utilized. The ADV may determine whether there is preexisting map data for an environment or geographical area/location where the ADV is located/travelling. If there is no preexisting data, the ADV may generate map data based on sensor data obtained from one or more sensors of the ADV. The ADV may determine a path for the ADV based on the generated map data. If there is preexisting map data, the ADV may determine a path for the ADV based on the preexisting map data [see p0016].
	Further teaching, server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122. Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers; the map component 412 may use various techniques, methods, algorithms, operations, etc., to generate the map data based on the sensor data. For example, the map component 412 may use image or video processing/analysis techniques or algorithms to identify roads, lanes, buildings, etc., in the environment or geographical area/location where the ADV is located, based on the video data. In another example, the map component 412 may use various object detection techniques or algorithms to identify sidewalks, curbs, dividers (e.g., concrete land dividers), walls, etc., based on radar and/or LIDAR data. In a further example, the map component 412 may use GPS data (e.g., GPS coordinates) to identify roads, lanes, highways, etc. The examples, implementations, and/or embodiments described may use various types of sensor data and/or various functions, techniques, methods, algorithms, operations, etc., to generate the map data. For example, the map component 412 may use machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc. [see at least Fig 1, p0029, p0030, p0050 – p0052, Figs 4A and 4B].
	Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using machine-learned model to determine the autonomous light electric vehicle is located on the walkway; wherein the machine-learned model comprises an image segmentation model which has been trained to detect a walkway or a walkway section using training data comprising a plurality of images labelled with walkway or walkway section annotations, providing the vehicle to generate map data based on sensor data generate by and/or obtained from one or more sensors when there is no preexisting map data for an environment or geographical area/location. This may allow the vehicle to use existing hardware, software, firmware, algorithms, functions, methods, techniques, operations, etc., to determine a path for the vehicle when there is no preexisting map data.










Claim 6, Wang discloses the computer-implemented method of claim 1, 
but does not specifically disclose wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein the one or more images comprise one or more images depicting one or more position identifiers of a plurality of position identifiers;
wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using a machine-learned model to determine a location of the autonomous light electric vehicle; and
wherein the machine-learned model comprises a position identifier recognition model which has been trained based at least in part on the one or more position identifiers depicted in the one or more images.
However, Li discloses a new method for determining a path for an autonomous driving vehicle (ADV) is utilized. The ADV may determine whether there is preexisting map data for an environment or geographical area/location where the ADV is located/travelling [see p0016].
Sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle. IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration. Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform [see at least p0022]; 

The map data may indicate information about the environment or geographical location/area where the ADV may be travelling through or may be located. For example, the map data may indicate positions, locations, orientations, lengths, widths, distances, layouts, etc., of roads, lanes, signs (e.g., a stop sign, a yield sign, etc.), traffic lights, obstacles, buildings, sidewalks, pathways, walkways, barriers, etc. In one embodiment, the map component 412 may generate the map data based on video data (e.g., sensor data) generated by or received from a camera (e.g., a sensor). For example, the map component 412 may analyze the images or video (e.g., video data) captured by the camera to identify roads, lanes, lane markers, sidewalks, lane dividers (e.g., a center divide), are located. In another example, the map component 412 may analyze radar data to identify objects, barriers, obstructions, roads, lanes, etc., in the environment or geographical area/location where the ADV is located. In a further example, the map component 412 may analyze LIDAR data to identify objects, barriers, obstructions, roads, lanes, etc., in the environment or geographical area/location where the ADV is located. Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. For example, a set of quintic polynomial functions may be selected and defined with initial coefficients or parameters. Furthermore, a set of constraints may also be defined based on the hardware characteristics such as sensors specification and specific vehicle designs, which may obtain from the driving statistics 123;
Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques  [see at least p0030 – p0035, p0050 – p0052, p0062].
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein the one or more images comprise one or more images depicting one or more position identifiers of a plurality of position identifiers; wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using a machine-learned model to determine a location of the autonomous light electric vehicle; and wherein the machine-learned model comprises a position identifier recognition model which has been trained based at least in part on the one or more position identifiers depicted in the one or more images,  providing the vehicle to generate map data based on sensor data generate by and/or obtained from one or more sensors when there is no preexisting map data for an environment or geographical area/location. This may allow the vehicle to use existing hardware, software, firmware, algorithms, functions, methods, techniques, operations, etc., to determine a path for the vehicle when there is no preexisting map data.



















	Claims  7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and Liang  (US 20190286921).
Claim 7,   Wang discloses the computer-implemented method of claim 1, 
but does not specifically disclose wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using a machine-learned model to determine a location of the autonomous light electric vehicle;
wherein the machine-learned model comprises a visual localization model which has been trained to determine the location of the autonomous light electric vehicle by comparing the one or more images to an image map; and
wherein the image map comprises a map of a geographic area generated based at least in part on a plurality of images of the geographic area.
	However, Liang discloses a method includes receiving image data associated with an image of a roadway including a crosswalk, generating a plurality of different characteristics of the image based on the image data, determining a position of the crosswalk on the roadway based on the plurality of different characteristics, the position including a first boundary and a second boundary of the crosswalk in the roadway, and providing map data associated with a map of the roadway [see at least Abst and p0004].
	Also disclosing, prediction system 230 predicts that an object will adhere to the object's direction of travel according to the speed of the object. In some non-limiting embodiments or aspects, prediction system 230 uses machine learning techniques or modeling techniques to make a prediction based on state data associated with an object. map generation system 102 generates the plurality of different characteristics based on a machine learning technique (e.g., a pattern recognition technique, a data mining technique, a heuristic technique, a supervised learning technique, an unsupervised learning technique, etc.). For example, map generation system 102 may generate a model (e.g., an estimator, a classifier, a prediction model, etc.) based on a machine learning algorithm (e.g., a decision tree algorithm, a gradient boosted decision tree algorithm, a neural network algorithm, a convolutional neural network algorithm, etc.) [see at least p0098, 0124];  
As an example, an AV may detect a crosswalk while traversing the crosswalk or traversing in close proximity to the crosswalk. In such an example, an AV may process the image as it passes through a geographic area (e.g., a city, an intersection, etc.) only once and map the crosswalk concurrently. In some implementations, map generation system 102 performs offline mapping to draw a crosswalk. As an example, offline mapping is where one or more AVs or vehicles traverse a roadway a plurality of times (e.g., many times) to acquire image data (e.g., a number of LIDAR and camera sweeps, etc.). For example, after collecting the image data, map generation system 102 aggregates the data (e.g., LIDAR and camera images) to map the crosswalks. In some non-limiting embodiments or aspects, offline mapping may produce better results because a process can be implemented to ensure that every part of a roadway is present (e.g., missing areas/holes in the image data are accounted for, etc.). The first baseline in Table 1, (NN), provides a nearest neighbor algorithm with respect to visual features. The second baseline in Table 1, (Seg), provides the segmentation output from the model trained on multiple passes of a ground camera and LIDAR. In Table 1 results are compared for a single vehicle traversal (e.g., online mapping, etc.) to results using several vehicle traversals to create an input feature map (e.g., offline mapping, etc.) [see at least p0181].
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the sensor data comprises one or more images obtained from a camera located onboard the autonomous light electric vehicle, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing the one or more images using a machine-learned model to determine a location of the autonomous light electric vehicle; wherein the machine-learned model comprises a visual localization model which has been trained to determine the location of the autonomous light electric vehicle by comparing the one or more images to an image map; and wherein the image map comprises a map of a geographic area generated based at least in part on a plurality of images of the geographic area, providing a control system to interpret information received from one or more sensors, to identify a route for traveling, to identify an object in a route, and to identify relevant roadway markings and signs associated with a route.





Claim 8, Wang discloses the computer-implemented method of claim 1, wherein the computing system comprises a computing device located onboard the autonomous light electric vehicle [see Wang at least p0007 -  a scooter scheduling apparatus, which may include a memory and a processor; the memory stores a computer program; and the computer program is configured to execute the following program modules when being executed by the processor: a first determination module, configured to determine a first geographical position of a scooter to be scheduled and a second geographical position of a target scheduling place of the scooter];

	Wang does not specifically disclose:
and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises determining that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data by the computing device located onboard the autonomous light electric vehicle.
	However, Liang discloses an autonomous vehicle comprising a vehicle computing system that comprises one or more processors, wherein the vehicle computing system is configured to: receive image data associated with an image of a roadway including a crosswalk; generate a plurality of different characteristics of the image based on the image data; a method includes receiving image data associated with an image of a roadway including a crosswalk, generating a plurality of different characteristics of the image based on the image data, determining a position of the crosswalk on the roadway based on the plurality of different characteristics, the position including a first boundary and a second boundary of the crosswalk in the roadway, and providing map data associated with a map of the roadway [see at least Abst and p0004, p0024].
 The AV may detect a crosswalk while traversing the crosswalk or traversing in close proximity to the crosswalk. In such an example, an AV may process the image as it passes through a geographic area (e.g., a city, an intersection, etc.) only once and map the crosswalk concurrently. In some implementations, map generation system 102 performs offline mapping to draw a crosswalk. As an example, offline mapping is where one or more AVs or vehicles traverse a roadway a plurality of times (e.g., many times) to acquire image data (e.g., a number of LIDAR and camera sweeps, etc.) [see at least p0181].

Therefore, it would have been obvious to one having ordinary skill in the art to include wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises determining that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data by the computing device located onboard the autonomous light electric vehicle, providing a control system to interpret information received from one or more sensors, to identify a route for traveling, to identify an object in a route, and to identify relevant roadway markings and signs associated with a route.





Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and Halker  (US 20150015419).
Claim 12, Wang discloses the computing system of claim 11, but does not specifically disclose wherein the sensor data comprises a signal received from one or more radio beacons, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing a strength of the signal received from the one or more radio beacons to determine a location of the autonomous light electric vehicle.
	However, Amazon discloses and electric vehicle having locating a navigable path network 105,  includes a location of the fulfillment center 130 of the item and a location of the customer 140, as well as a number of natural and artificial features over which one or more of the autonomous vehicles 150-1, 150-2, 150-3 may travel, including but not limited to a plurality of streets 102, a plurality of sidewalks 104 alongside the streets 102, a plurality of pathways 106 (e.g., bicycle or walking paths or trails) passing through a park and a bridge 108 over a body of water in the park.
Attributes of the various paths of the navigable path network 105 may be maintained in a vehicle monitoring system 190 that is connected to the communications network 180, and communicated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3. Upon receiving the order from the customer 140, attributes of the various paths extending between the fulfillment center 130 and the customer 140 may be provided to computer devices associated with the fulfillment center 130 and/or one or more of the autonomous vehicles 150-1, 150-2, 150-3 over the communications network 180. Referring to FIG. 1D, the streets 102 identified as having two lanes and are twenty-five feet (25′) wide, with a maximum grade of 0.5%, and a 0.6% pitch. As is also shown in FIG. 1D, the sidewalks 104 are identified as having widths of five feet (5′) and are formed from Portland cement, with a maximum grade of 0.75%. The pathways 106 are identified as having widths of six feet (6′) and are formed from bricks, with a maximum grade of three percent (3%), while the bridge 108 is identified as having a width of four feet (4′) [see at least Fig 1D and Col 2, ll. 62 – 67 and Col 5, ll. 50 – 60].
	Therefore, it would have been obvious to one having ordinary skill in the art to include wherein the sensor data comprises a signal received from one or more radio beacons, and wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises analyzing a strength of the signal received from the one or more radio beacons to determine a location of the autonomous light electric vehicle, providing a stronger method to overcome deficiencies in communication ranges. 






Amazon does not specifically disclose a strength of the signal received from the one or more radio beacons to determine a location of the autonomous light electric vehicle.
However, Halker discloses a method of communicating with a charging system comprising a plurality of charging stations configured to charge an electric vehicle. The method comprises transmitting at least one first signal to the charging system via a first communication link while the electric vehicle is a first distance from at least one charging station of the plurality of charging stations [see at least p0009].  Further disclosing, the transmitter 803 can be configured to transmit BCU identification to a vehicle 808 (e.g., received by a receiver 812 of the vehicle 808) that is in a range of reception when the vehicle 808 is in a location compatible with charging the vehicle 808 using the BCU corresponding to the transmitter 803. For example, the transmitters 803a-c can each transmit a signal (e.g., a beacon signal) comprising the BCU identification and configured to be received by the receiver 812 of the vehicle 808 [see p0085].

Therefore, it would have been obvious to one having ordinary skill in the art to include a strength of the signal received from the one or more radio beacons to determine a location of the autonomous light electric vehicle, providing a stronger method to overcome deficiencies in communication ranges. 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and Halker  (US 20150015419), further in view of Deka (US 11399995). 
Claim 13, Wang discloses the computing system of claim 12, but does not specifically disclose wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises inputting the sensor data from a plurality of sensors into a state estimator.
	Amazon does teach determining that an electrical vehicle is located on the walkway by sensor data [see claim 11 above].
	Neither Wang nor Amazon teach that inputting the sensor data from a plurality of sensors into a state estimator.
However, Deka  discloses powered balancing mobility device (MD), a powerbase processor board including at least one inertial sensor, the at least one inertial sensor being mounted on an inertial sensor board, the at least one inertial sensor board being flexibly coupled with the powerbase processor board, the at least one inertial sensor board being separate from the powerbase processor board, the at least one inertial sensor being calibrated in isolation from the powerbase processor board. The powered balancing mobility device can optionally include at least one inertial sensor including a gyro and an accelerometer [see at least Col 4, ll 18 – 28].
	Further teaching, at least one inertial sensor pack processor 17, 23, 29, 35 (FIGS. 18C/18D) can process sensor information from IMU 608 (FIG. 15D) through to IMU filter 9753. A state estimator can estimate dynamic states of the MD relative to an inertial coordinate system from the sensor information measured in a body coordinate system, that is, relative to the coordinate system associated with the MD [see at least Col 93, ll, 60 – 67].
	
Therefore, it would have been obvious to one having ordinary skill in the art to include wherein determining, by the computing system, that the autonomous light electric vehicle is located on the walkway based at least in part on the sensor data comprises inputting the sensor data from a plurality of sensors into a state estimator, providing a way to adjust the model results such that they are closer to observed values, thus generating improved forecasts. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Amazon (US 10248120) and further in view of Wilhelm (US 10655966). 

Claim 14, Wang discloses the computing system of claim 11, 
but does not specifically disclose wherein implementing, by the computing system, the control action comprises at least one of:
sending a push notification to a computing device associated with a rider of the autonomous light electric vehicle; or preventing a rider of the autonomous light electric vehicle from operating the autonomous light electric vehicle or another autonomous light electric vehicle at a future time.
	However, Wilhelm discloses sending a push notification to a computing device associated with a rider of the autonomous light electric vehicle (col 20, line 2-4).
 	It would have been obvious to one of ordinary skill in the art to provide Wang and Amazon with Wilhelm such that the control action comprises sending a push notification in order to improve information communications to the rider.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee M. LaRose/
Examiner, Art Unit 3664


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664